EXHIBIT 10.86


CHANGE OF CONTROL AGREEMENT

        AGREEMENT by and between Puget Sound Energy, Inc., a Washington
corporation (the “Company”), and BERTRAND VALDMAN (the “Executive”), dated as of
the 28th day of November, 2003.

        The Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to ensure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined in
Section 2) of the Company. The Board believes that it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied, which are competitive with those of other
corporations and which align the Executive’s interests with those of the
Company’s shareholders. Therefore, in order to accomplish these objectives, the
Board has caused the Company to enter into this Agreement.

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1. CERTAIN DEFINITIONS

    (a)        “Accrued Obligations” is defined in Section 6(a)(i).

    (b)        “Affiliated Company” means any company controlled by, controlling
or under common control with the Company.

    (c)        “Annual Base Salary” means an annual base salary at least equal
to 12 times the highest monthly base salary paid or payable to the Executive by
the Company and its affiliated companies in respect to the 12-month period
immediately preceding the month in which the Effective Date occurs.

    (d)        “Annual Bonus” is defined in Section 4(b)(ii).

    (e)        “Business Combination” means (i) a reorganization, exchange of
securities, merger or consolidation of the Company or (ii) the sale or other
disposition of all or substantially all the assets of the Company.

    (f)        “Change of Control” is defined in Section 2.

    (g)        The “Change of Control Period” means the period commencing on the
date hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the first anniversary of the date hereof and on each
successive anniversary (each a “Renewal Date”), the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal
Date, unless at least 60 days prior to the Renewal Date the Company gives notice
to the Executive that the Change of Control Period shall not be so extended.

    (h)        “Code” means the Internal Revenue Code of 1986, as amended.

    (i)        “Date of Termination” is defined in Section 5(f).

    (j)        “Disability” is defined in Section 5(a).

    (k)        “Disability Effective Date” is defined in Section 5(a).

    (l)        “Effective Date” means the first date during the Change of
Control Period on which a Change of Control occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Executive’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect the Change of Control
or (ii) otherwise arose in connection with or anticipation of the Change of
Control, then for all purposes of this Agreement the “Effective Date” shall mean
the date immediately prior to the date of such termination of employment.

    (m)        “Employment Period” is defined in Section 3.

    (n)        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

    (o)        “Good Reason” is defined in Section 5(d).

    (p)        “Incentive Plan” means the Company’s 1995 Long-Term Incentive
Compensation Plan or any successor plan.

    (q)        “Incumbent Director” means a member of the Board who has been
either (i) nominated by a majority of the directors of the Company then in
office or (ii) appointed by directors so nominated, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board.

    (r)        “Notice of Termination” is defined in Section 5(e).

    (s)        “Other Benefits” is defined in Section 6(a)(iv).

    (t)        “Outstanding Company Common Stock” means the shares of Common
Stock of the Company (“Common Stock”) outstanding at the time of the
determination.

    (u)        “Outstanding Company Voting Securities” means the combined voting
power of the outstanding voting securities of the Company entitled to vote
generally in the election of directors at the time of the determination.

    (v)        “Person” means any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d) of the Exchange Act).

    (w)        “Retirement Plan” means the Company’s qualified pension plan or
any successor plan thereto.

    (x)        “SERP” means the Company’s Supplemental Executive Retirement Plan
or any other supplemental and/or excess retirement plan or agreement of the
Company and its affiliated companies providing benefits for the Executive.

    (y)        “Welfare Benefit Continuation” is defined in Section 6(a)(ii).


2. CHANGE OF CONTROL

        For the purpose of this Agreement, a “Change of Control” means:

    (a)        The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of (i) 20% or more of
either (A) the Outstanding Company Common Stock or (B) the Outstanding Company
Voting Securities; provided, however, that the following acquisitions of
beneficial ownership shall not constitute a Change of Control: (x) any
acquisition by the Company, (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (z) any acquisition by any corporation pursuant to
a Business Combination, if, following such Business Combination, the conditions
described in clauses (i), (ii) and (iii) of subsection (c) of this Section 2 are
satisfied; or

    (b)        A “Board Change” which, for purposes of this Agreement, shall
have occurred if a majority of the seats (other than vacant seats) on the Board
are occupied by individuals who were neither (i) nominated by a majority of the
Incumbent Directors nor (ii) appointed by directors so nominated; or

    (c)        Approval by applicable regulatory agencies of a Business
Combination unless immediately following such Business Combination, (i) more
than 60% of the then outstanding shares of common stock of the corporation
resulting from or effecting such Business Combination and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination in substantially the same proportion as their ownership, immediately
prior to such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or the corporation resulting from or effecting such Business Combination
and any Person beneficially owning, immediately prior to such Business
Combination, directly or indirectly, 20% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from or
effecting such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, and (iii) at least a majority of the members of the
board of directors of the corporation resulting from or effecting such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement or action of the Board providing for such Business Combination.


3. EMPLOYMENT PERIOD

        The Company hereby agrees to continue the Executive in its employ, and
the Executive hereby agrees to remain in the employ of the Company, in
accordance with the terms and provisions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”), in the executive capacity of Senior Vice
President Finance and Chief Financial Officer or a substantially comparable
position of the Company, responsible for, among other things, serving as
financial advisor of the Company, counseling management on the financial
implications of all company activities and problems, providing financial and
accounting services as required to operate the Company in compliance with
applicable laws and regulations, representing the Company to the investment and
financial community, and, subject to the general supervision of the Board as
required by the Washington Business Corporation Act, such other duties and
responsibilities as are not inconsistent with the express terms of this
Agreement. The Company agrees that it will not take any action, or make any
demands on the Executive, that may be deemed to arbitrarily, unreasonably or
unnecessarily interfere with the performance of the services to be rendered by
the Executive hereunder.


4. TERMS OF EMPLOYMENT

    (a)        Position and Duties.

    (i)        During the Employment Period, (A) the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be in accordance with Section 3 and (B) the
Executive’s services shall be performed within the Seattle/Bellevue metropolitan
area, except for required travel in the Company’s business to the extent
consistent with the Executive’s duties in Section 3.


    (ii)        During the Employment Period, and excluding any periods of paid
time off to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, or (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.


    (b)        Compensation.

    (i)              Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
in equal installments on a monthly basis, at least equal to 12 times the highest
monthly base salary paid or payable to the Executive by the Company and its
affiliated companies in respect of the 12-month period immediately preceding the
month in which the Effective Date occurs. For purposes of this Agreement, Annual
Base Salary shall not include any payments by the Company on the Executive’s
behalf pursuant to any incentive, savings or retirement plans, any welfare
benefit plans or any fringe benefit plans, in each case, of the Company or any
affiliated company, of the type identified in paragraphs (iii) through (vii) of
this Section 4(b), or any reimbursement of expenses by the Company or any
affiliated company in accordance with paragraph (v) of this Section 4(b). During
the Employment Period, the Annual Base Salary shall be reviewed at least
annually and shall be increased at any time and from time to time as shall be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other peer executives of the Company and its
affiliated companies. Any increase in Annual Base Salary shall not serve to
limit or reduce any other obligation to the Executive under this Agreement.
Annual Base Salary shall not be reduced after any such increase, and the term
Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as so increased.


    (ii)              Annual Bonus. In addition to Annual Base Salary, the
Executive shall be eligible to receive, for each fiscal year ending during the
Employment Period, a target annual bonus (the “Annual Bonus”) in cash at least
equal to the greater of (A) the Executive’s target annual bonus in effect on the
Effective Date and (B) the average (annualized for any fiscal year in which the
Executive has been employed by the Company for less than 12 full months) target
bonus for which the Executive was eligible in the three fiscal years immediately
preceding the fiscal year in which the Effective Date occurs. Each such Annual
Bonus earned shall be paid no later than the end of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is earned
unless the Executive shall elect to defer the receipt of such Annual Bonus.


    (iii)              Incentive, Savings and Retirement Plans.


    (A)                      During the Employment Period, the Executive shall
be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to other peer executives
of the Company and its affiliated companies (including, without limitation, the
plans in effect on the date of this Agreement or any successor plans), but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, that are less favorable, in the aggregate, than the most favorable of
those provided by the Company and its affiliated companies for the Executive
under such plans, practices, policies and programs as in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other executives of the Company and its affiliated companies.


    (B)                      Upon the Effective Date the Executive shall become
vested under the Company’s Supplemental Executive Retirement Plan (“SERP”) so
that the Executive shall be entitled to receive a Retirement Benefit (as defined
in the SERP) at age 62 or, at the election of the Executive, at any age between
55 and 62 a Retirement Benefit reduced one-third percent (1/3%) for each month
that benefits commence prior to the beginning of the month coincident with or
next following the date the Executive would attain age 62.


    (iv)              Equity Incentive Plans.


    (A)                                    Any outstanding stock options or
stock appreciation rights issued to the Executive under the Company’s existing
plans or any successor plan shall become fully vested and exercisable on the
Effective Date. All restrictions on shares of restricted stock issued to the
Executive shall lapse.


    (B)        with respect to all performance awards granted to the Executive
pursuant to the Incentive Plan or any successor plan that are outstanding
immediately prior to the Effective Date, the Company shall issue to the
Executive within 30 days after the Effective Date:


    (i)               if the Change of Control is not being accounted for as a
pooling of interests, cash equal to the higher of (1) the average of the last
sale prices of the Company’s (or its successor’s) Common Stock on the New York
Stock Exchange in each of the twenty business days preceding the Effective Date
or (2) the highest price per share actually paid for any of the Company Common
Stock in connection with the Change in Control, multiplied by an aggregate
number of shares of the Company’s Common Stock (or, if the event that triggered
the Effective Date is a Business Combination, the equivalent number of shares of
the then outstanding common stock of the corporation resulting from or effecting
such Business Combination into which such shares of Common Stock have been
converted) equal to the greater of (x) the total number of the shares payable at
the target award level upon full vesting of each such performance award and (y)
such higher number of shares payable upon full vesting of each such award if the
Company achieved for each four-year award cycle the percentile ranking against
the comparable universe of EEI companies which the Company had achieved for the
applicable cycle during the period commencing upon the starting year of such
cycle and ending with the fiscal quarter immediately preceding the Effective
Date; or


    (ii)               if the Change of Control is being accounted for as a
pooling of interests, an aggregate number of shares of the Company’s Common
Stock (or, if the event that triggered the Effective Date is a Business
Combination, the equivalent number of shares of the then outstanding common
stock of the corporation resulting from or effecting such Business Combination
into which such shares of Common Stock have been converted) equal to the greater
of (x) the total number of the shares payable at the target award level upon
full vesting of each such performance award and (y) such higher number of shares
payable upon full vesting of each such award if the Company achieved for each
four-year award cycle the percentile ranking against the comparable universe of
EEI companies which the Company had achieved for the applicable cycle during the
period commencing upon the starting year of such cycle and ending with the
fiscal quarter immediately preceding the Effective Date; and


    (iii)               cash equal to the amount of the dividend equivalents
associated with the number of shares determined under subparagraph (i) or (ii)
above, in accordance with the Incentive Plan.


    (v)              Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, dental, disability, salary
continuance, life, group life, accidental death and travel accident insurance
plans and programs) to the extent applicable generally to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 90-day period immediately preceding the Effective Date or, if more favorable
to the Executive, those provided generally at any time after the Effective Date
to other peer executives of the Company and its affiliated companies.


    (vi)              Expenses. During the Employment Period, the Executive
shall be entitled to receive prompt reimbursement for all reasonable business
expenses incurred by the Executive in accordance with the most favorable
policies, practices and procedures of the Company and its affiliated companies
in effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies.


    (vii)              Fringe Benefits. During the Employment Period, the
Executive shall be entitled to fringe benefits in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.


    (viii)              Office and Support Staff. During the Employment Period,
the Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to personal secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
the Executive by the Company and its affiliated companies at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as provided generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.


    (ix)              Vacation. During the Employment Period, the Executive
shall be entitled to paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies as
in effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies.



5. TERMINATION OF EMPLOYMENT

    (a)        Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 120 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld).

    (b)        Cause. The Company may terminate the Executive’s employment
during the Employment Period for Cause. For purposes of this Agreement, “Cause”
shall mean (i) the willful and continued failure by Employee to substantially
perform his duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), for a period of 30 days after
written notice of demand for substantial performance has been delivered to
Employee by the Board of Directors which specifically identifies the manner in
which the Board believes that Employee has not substantially performed his
duties, or (ii) the willful engaging by Employee in gross misconduct materially
and demonstrably injurious to the Company, as determined by the Board of
Directors after notice to Employee and an opportunity for a hearing. No act, nor
failure to act, on Employee’s part shall be considered “willful” unless he has
acted or failed to act with an absence of good faith and without a reasonable
belief that his action or failure to act was in the best interests of the
Company.

    (c)        Without Cause. The Company may terminate the Executive’s
employment at any time during the Employment Period without Cause.

    (d)        Good Reason. The Executive’s employment may be terminated during
the Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean

    (i)               the assignment to the Executive of any duties inconsistent
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibility as contemplated by Sections 3
and 4(a) or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;


    (ii)               any failure by the Company to comply with any of the
provisions of Section 4(b), other than an isolated, insubstantial and
inadvertent failure not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;


    (iii)               the Company’s requiring to be based at any location
other than that described in Section 4(a)(i)(B);


    (iv)               any purported termination by the Company of the
Executive’s employment otherwise than as expressly permitted by this Agreement;
or


    (v)               any failure by the Company to comply with and satisfy
Section 11(c), provided that such successor has received at least ten days’
prior written notice from the Company or the Executive of the requirements of
Section 11(c).


        For purposes of this Section 5(c), any good faith determination of Good
Reason made by the Executive shall be conclusive.

    (e)        Notice of Termination. Any termination by the Company for Cause
or without Cause or by the Employee for Good Reason shall be communicated by
Notice of Termination to the other party hereto given in accordance with
Section 12(b). For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
15 days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company hereunder or preclude the Executive or the Company
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

    (f)        Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company, whether for Cause or
without Cause, or by the Executive for Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be,
and (ii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.


6.       OBLIGATIONS OF THE COMPANY UPON TERMINATION

    (a)        Good Reason; Without Cause; Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment
without Cause or for Death or Disability or the Executive shall terminate
employment for Good Reason:

    (i)               the Company shall pay to the Executive in a lump sum in
cash within 30 days after the Date of Termination the aggregate of the following
amounts:


    (A)               the sum of (1) the Executive’s Annual Base Salary through
the Date of Termination, (2) a pro rata portion of the Executive’s Annual Bonus
for the year in which the Date of Termination occurs, based on the number of
days of employment that year up to the Date of Termination divided by 365 days,)
and (3) any accrued paid time off pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2) and (3)
shall be hereinafter referred to as the “Accrued Obligations”); and


    (B)               the amount equal to the sum of (x) Annual Base Salary and
(y) the Annual Bonus for which the Executive was eligible for the year in which
the Date of Termination occurs; and


    (C)               if Executive executes a release of in the form set forth
in Exhibit I attached hereto, and said release of claims becomes effective by
its terms, the additional amount equal to two times the sum of (x) Annual Base
Salary and (y) the Annual Bonus for which the Executive was eligible for the
year in which the Date of Termination occurs; and


    (D)               a separate lump-sum supplemental retirement benefit equal
to the difference between (1) the actuarial equivalent (utilizing for this
purpose the actuarial assumptions utilized with respect to the Retirement Plan
during the 90-day period immediately preceding the Effective Date) of the
benefit payable under the Retirement Plan and any SERP providing benefits for
the Executive that the Executive would receive if the Executive’s employment
continued at the compensation level provided for in Sections 4(b)(i) and (ii)
for the remainder of the Employment Period, assuming for this purpose that all
accrued normal and early retirement benefits are fully vested and that benefit
accrual formulas are no less advantageous to the Executive than those in effect
during the 90-day period immediately preceding the Effective Date, and (2) the
actuarial equivalent (utilizing for this purpose the actuarial assumptions
utilized with respect to the Retirement Plan during the 90-day period
immediately preceding the Effective Date) of the Executive’s actual benefit
(paid or payable), if any, under the Retirement Plan and the SERP; and


    (ii)        for the remainder of the Employment Period, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue benefits to the Executive and/or the Executive’s family at least equal
to those that would have been provided to them in accordance with the plans,
programs, practices and policies described in Sections 4(b)(v) and 4(b)(vii) if
the Executive’s employment had not been terminated in accordance with the most
favorable plans, practices, programs or policies of the Company and its
affiliated companies as in effect and applicable generally to other executives
and their families during the 90-day period immediately preceding the Effective
Date or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies and their families; provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility
(such continuation of such benefits for the applicable period herein set forth
shall be hereinafter referred to as “Welfare Benefit Continuation”) and the
Executive shall no longer be entitled to receive fringe benefits from the
Company. For purposes of determining eligibility of the Executive for retiree
benefits pursuant to such plans, practices, programs and policies, the Executive
shall be considered to have remained employed until the end of the Employment
Period and to have retired on the last day of such period; provided, however,
that the Executive shall be entitled to the more favorable of the retiree
benefits in effect on the Date of Termination or the retiree benefits in effect
on the date that would have been the last date of the Employment Period if the
Executive had remained employed; and


    (iii)        to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive and/or the Executive’s family any
other amounts or benefits required to be paid or provided or which the Executive
and/or the Executive’s family is eligible to receive pursuant to this Agreement
and under any plan, program, policy or practice or contract or agreement of the
Company and its affiliated companies as in effect and applicable generally to
other peer executives and their families during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally thereafter with respect to other peer executives of the Company
and its affiliated companies and their families (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”); and


    (iv)        if the Executive is age 55 or older, in lieu of receiving
monthly benefits under the SERP the Executive may elect, by giving at least
120 days written notice to the Company, to receive the Actuarial Equivalent (as
defined in the SERP) lump sum value of the normal form of payment of SERP
benefits based upon the retirement benefit payable under the SERP at Executive’s
age upon the Date of Termination, or to have such Actuarial Equivalent lump sum
value transferred to the Company’s Deferred Compensation Plan or any successor
deferred compensation plan. If the Executive is younger than the minimum age for
eligibility for payment of SERP benefits, the Executive may elect to receive the
discounted present value, using a seven percent discount rate, of the Actuarial
Equivalent lump sum value of the SERP benefits to which the Executive would be
entitled at the minimum age.


    (b)        Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations (which shall
be paid to Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination) and the timely payment or
provision of the Welfare Benefit Continuation and Other Benefits.

    (c)        Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations (which shall be paid to Executive in a lump sum in cash
within 30 days of the Date of Termination) and the timely payment or provision
of the Welfare Benefit Continuation and Other Benefits.

    (d)        Cause; Other Than for Good Reason. If the Executive’s employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay the Executive’s Annual Base Salary through the Date of Termination, plus
the amount of any compensation previously deferred by the Executive, in each
case to the extent theretofore unpaid. If the Executive terminates employment
during the Employment Period other than for Good Reason, this Agreement shall
terminate without further obligations to the Executive other than for Accrued
Obligations and the timely payment or provision of Other Benefits. In such case
all Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination.


7. NONEXCLUSIVITY OF RIGHTS

        Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any written plan provided by the Company
or any of its affiliated companies for executives generally and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any written contract with the Company or
any of its affiliated companies. Amounts that are vested benefits or that the
Executive is otherwise entitled to receive under any such plan or contract with
the Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan or contract or
agreement except as explicitly modified by this Agreement.


8. FULL SETTLEMENT; RESOLUTION OF DISPUTES

    (a)        The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, and, except as provided in Section 6(b), such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay promptly upon invoice, to the full extent
permitted by law, all legal fees and expenses that the Executive may incur as a
result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement).

    (b)        If there shall be any dispute between the Company and the
Executive (i) in the event of any termination of the Executive’s employment by
the Company, whether such termination was (A) in connection with or in
anticipation of a Change of Control under clauses (i) or (ii) of Section 1(l),
or (B) for Cause, or (ii) in the event of any termination of employment by the
Executive, whether Good Reason existed, then, unless and until there is a final,
nonappealable judgment by a court of competent jurisdiction declaring that such
termination was not in connection with or in anticipation of a Change of Control
or for Cause or that the determination by the Executive of the existence of Good
Reason was not made in good faith, the Company shall pay all amounts, and
provide all benefits, to the Executive and/or the Executive’s family or other
beneficiaries, as the case may be, that the Company would be required to pay or
provide pursuant to Section 6(a) as though such termination were by the Company
without Cause or by the Executive with Good Reason; provided, however, that the
Company shall not be required to pay any disputed amounts pursuant to this
paragraph except upon receipt of an undertaking by or on behalf of the Executive
to repay all such amounts to which the Executive is ultimately adjudged by such
court not to be entitled.


9. EXCISE TAXES

        Notwithstanding any other provisions of this Agreement, if any payments
or distributions in the nature of compensation are made to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise
(including the vesting of stock options, the lapse of restrictions on restricted
stock and any other events that result in a “payment in the nature of
compensation” within the meaning of Section 280G of the Code) are characterized
as Excess Parachute Payments within the meaning of Section 280G of the Code or
any successor provision, then the Company shall pay to the Executive an
additional amount equal to the excise taxes imposed by Section 4999 of the Code
or any successor provision on the Executive’s Excess Parachute Payments, plus an
amount equal to the federal and (if applicable) state income and excise taxes,
including without limitation FICA and Medicare taxes or other taxes which will
be payable by Employee as a result of this additional payment.


10. CONFIDENTIAL INFORMATION

        The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
that shall have been obtained by the Executive during the Executive’s employment
by the Company or any of its affiliated companies and that shall not be or
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement). After termination of the
Executive’s employment with the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In no event shall an
asserted violation of the provisions of this Section 10 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.


11. SUCCESSORS

    (a)        This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

    (b)        This Agreement shall inure to the benefit of and be binding on
the Company and its successors and assigns.

    (c)        The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, Company shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid that
assumes and agrees to perform this Agreement by operation of law, or otherwise.


12. MISCELLANEOUS

    (a)        This Agreement shall be governed by and construed in accordance
with the laws of the state of Washington, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

    (b)        All notices and other communications hereunder shall be in
writing and shall be given by hand delivered to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

  Bertrand Valdman   Vice President, Senior Vice President Finance, Chief
Financial Officer   Puget Sound Energy   P.O. Box 97034   Bellevue, WA
98009-9734

If to the Company:

  Puget Sound Energy, Inc.   P. O. Box 97034   Bellevue, WA 98009-9734

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

    (c)        The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

    (d)        The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

    (e)        The Executive’s or the Company’s failure to insist on strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including without limitation the right of the Executive to terminate employment
for Good Reason pursuant to Section 5(c)(i)-(v), shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

    (f)        The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, prior to the Effective Date, may be terminated by either the Executive or
the Company at any time. Moreover, if prior to the Effective Date, the
Executive’s employment with the Company terminates, then the Executive shall
have no further rights under this Agreement.

    (g)        This Agreement may be executed in counterparts, each of which
counterparts shall be deemed an original, but all of which together shall
constitute one and the same instrument.

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to authorization from the Board, the Company has caused this
Agreement to be executed in its name and on its behalf, all as of the day and
year first above written.

  PUGET SOUND ENERGY, INC.           /s/ Stephen P. Reynolds  

--------------------------------------------------------------------------------

  By: Stephen P. Reynolds   Its President and Chief Executive Officer          
        /s/ Bertrand Valdman  

--------------------------------------------------------------------------------

  Bertrand Valdman